DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 are pending.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 02/26/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
4.	Claims 1 and 13 are objected to because of the following informalities:  
Claim 1 line 8: “a first mobile terminal” should be changed to read “the first mobile terminal”.
Claim 1 line 17: “a first mobile terminal” should be changed to read “the first mobile terminal”.
Claim 13 line 12: “a first mobile terminal” should be changed to read “the first mobile terminal”.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-7 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (KR 20080090150 A), in view of Kim (KR 20150081043 A), and further in view of Ayatsuka et al. (US 7,188,139 B1).
a.	Regarding claim 1 and similarly cited claim 13, Park teaches:
A robot (Fig. 1, [0033], “service robot 2”) comprising:
a display (Fig. 1, “visual service provider 32”);
a user input interface ([0036], “input unit 20”) configured to receive a first service provision request from a first user ([0036], “The user inputs the command including the service request command etc. to the control unit 200 using such input unit 20.”);
a communication interface (Fig. 2, [0033], “external service server communication unit”) configured to establish a connection ([0048], “the external service communication unit (230) communicates with the control unit (200) and external service server (3)”) …
a controller (Fig. 2, “control unit 200”) configured to:
	control the display to provide, based on the first service provision request ([0054], “if the long guidance service command is inputted by the input unit , a screen including first data related to providing a first service ([0054], “Accordingly, in the visual service provider (32), the map in which the optimal route to the destination location is indicated is displayed in the current position, the destination location and current position.”), 
	…
Park fails to specifically teach a communication interface configured to establish connection between the robot and the first mobile terminal of a second user, wherein the connection between the robot and a first mobile terminal is established based on the first mobile terminal capturing an image that includes the robot; and a controller configured to receive a second service provision request from the first mobile terminal, and transmit, based on the second service provision request and via the connection between the robot and a first mobile terminal, second data related to providing a second service to the first mobile terminal.
However, in the same field of endeavor, Kim teaches a communication interface (“the communication module (36)”) configured to establish connection between the robot and the first mobile terminal of a second user (6th paragraph of Page 2, “1, when a blind person inputs a voice called "guide robot" to a mobile communication device of his or her mobile phone, for example, a smartphone in a building such as a government office or a building, a communication module of the smart phone, for example, Bluetooth, , The voice information "guidance robot" is transmitted to the intelligent guidance robot in the form of voice data through the Wi-Fi module”); and 
a controller ( “mainboard 30”) configured to receive a second service provision request from the first mobile terminal, and transmit, based on the second service provision request and via the connection between the robot and a first mobile terminal, second data related to providing a second service to the first mobile terminal (7th paragraph of Page 2, “when a visually impaired person approaches the intelligent guidance robot and inputs desired information through the microphone of the smartphone possessed by the visually impaired person, the voice information output through the mobile communication module of the smart phone … The mobile communication module of the intelligent guide robot, the mobile communication module of the intelligent guide robot, the mobile communication module of the intelligent guide robot, the voice communication module of the intelligent guide robot, Bluetooth, Zigbee, and Wi-Fi, the smartphone processes the voice signal to output voice information through the speaker of the smartphone, and recognizes the voice information output by the visually impaired. So that the public information service or the control service can be provided.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Park to establish connection between the robot and a first mobile terminal of a second user, receive a second service provision request from the first mobile terminal, and transmit, based on the second service provision request and via the connection between the robot and the first mobile terminal, second data related to providing a second service to the first mobile terminal, as taught by Kim. This modification allows the robot to be able to exchange data and provide requested service to the user even when the robot is not located within a vicinity of the robot. 
Kim also fails to specifically disclose wherein the connection between the robot and a first mobile terminal is established based on the first mobile terminal capturing an image that includes the robot.
However, in the same field of endeavor, Ayatsuka teaches wherein a connection between an (information device) and a first mobile terminal is established based on the first mobile terminal capturing an image that includes the (information device) (Col.14 line 65 – Col. 15 line 3, “As far as this embodiment is concerned, to "view" an object means that it shoots the physical object in the real world by means of a camera (and recognizes/identifies the imaged object)”; Col. 15 lines 4-15, “To establish connection between the user terminal 10 and the target 50 that is "viewed" and hence imaged, the former has to recognize the target 50 to begin with … The target 50 may be any information device or information-oriented home appliance that can be connected to a telecommunication network.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Park, as modified by Kim, to establish connection between the robot and a first mobile terminal based on the first mobile terminal capturing an image that includes the robot, as taught by Ayatsuka. This modification allows the users to control and command the robot through a sustained connection and to visually confirm identification and connected state of the robot that the user has requested service from.
Ayatsuka does not explicitly teach the information device is a robot. However, Ayatsuka discloses that the information device is a device that can be connected with a user terminal by way of a LAN and/or some other telecommunication network 70 in order to exchange data and commands (Col. 14 lines 40-43). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Ayatsuka to capture an image of a robot using a camera of a user terminal, since it was known in the art that a robot is an information device that is capable of exchange data and commands with other devices by way of a telecommunication network.

b.	Regarding claim 2 and similarly cited claim 14, neither Park nor Kim specifically discloses wherein the image including the robot is acquired by a camera of the first mobile terminal, the first mobile terminal acquires information related to the robot based on determining that the image includes the robot, and the connection between the mobile terminal and the robot is established based on the acquired information related to the robot. 
	However, Ayatsuka teaches wherein the image including the (information device) is acquired by a camera of the first mobile terminal (Col.14 line 65 – Col. 15 line 3, “As far as this embodiment is concerned, to "view" an object means that it shoots the physical object in the real world by means of a camera (and recognizes/identifies the imaged object)”), the first mobile terminal acquires information related to the (information device) based on determining that the image includes the (information device) (Col. 15 lines 4-15, “To establish connection between the user terminal 10 and the target 50 that is "viewed" and hence imaged, the former has to recognize the target 50 to begin with. Therefore, for this embodiment, it is assumed that the target 50 includes a visual marker such as an ID code that can be visually identified. The ID code may be, for example, a bar code in the form of a two-dimensional matrix such as Cybercode/*/.”), and the connection between the mobile terminal and the (information device) is established based on the acquired information related to the (information device) (Col. 15 lines 50-58).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Park, as modified by Kim and Ayatsuka, to acquire an image of the robot by a camera of the first mobile terminal, acquire information related to the robot based on determining that the image includes the robot, and establish connection between the first mobile terminal and the robot based on the acquired information related to the robot. This modification allows the user to visually confirm identification and connected state of the robot that the user has requested service from.
Ayatsuka does not explicitly teach the information device is a robot. However, Ayatsuka discloses that the information device is a device that can be connected with a user terminal by way of a LAN and/or some other telecommunication network 70 in order to exchange data and commands (Col. 14 lines 40-43). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Ayatsuka to capture an image of a robot using a camera of a user terminal, since it was known in the art that a robot is an information device that is capable of exchange data and commands with other devices by way of a telecommunication network.

	c.	Regarding claim 3 and similarly cited claim 15, Park fails to specifically teach wherein the controller receives the second service provision request while providing the first service and transmits the second data related to providing the second service to the first mobile terminal based on receiving the second service provision request. 
	However, Kim teaches wherein the controller receives the second service provision request (7th paragraph of Page 2, “when a visually impaired person approaches the intelligent guidance robot and inputs desired information through the microphone of the smartphone possessed by the visually impaired person, the voice information output through the mobile communication module of the smart phone…”) while providing the first service (Last paragraph of Page 2 – First paragraph of Page 3, “. The operation of the first and second operation control boards 31 and 32 is also performed when inputting voice information of a general person as well as a visually impaired person or a senior citizen. In this case, And the second motor drive board 34 (35), so that the intelligent guidance robot can express the action of listening to the user's voice 2, a change of the surroundings inputted through the human voice through the camera 42 or the microphone 39 of the intelligent guide robot, or a change of the human command signal And the intelligent guidance robot performs various guidance service actions corresponding to the guidance information 56.”) and transmits the second data related to providing the second service to the first mobile terminal based on receiving the second service provision request (7th paragraph of Page 2, “when a visually impaired person approaches the intelligent guidance robot and inputs desired information through the microphone of the smartphone possessed by the visually impaired person, the voice information output through the mobile communication module of the smart phone … The mobile communication module of the intelligent guide robot, the mobile communication module of the intelligent guide robot, the mobile communication module of the intelligent guide robot, the voice communication module of the intelligent guide robot, Bluetooth, Zigbee, and Wi-Fi, the smartphone processes the voice signal to output voice information through the speaker of the smartphone, and recognizes the voice information output by the visually impaired. So that the public information service or the control service can be provided.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Park to establish connection between the robot and a first mobile terminal of a second user, receive a second service provision request from the first mobile terminal, and transmit, based on the second service provision request and via the connection between the robot and the first mobile terminal, second data related to providing a second service to the first mobile terminal, as taught by Kim. This modification allows the robot to be able to exchange data and provide requested service to the user even when the robot is not located within a vicinity of the robot. 

	d.	Regarding claim 4 and similarly cited claim 16, Park further teaches a memory configured to store the first data and the second data ([0054], “the guidance service program are stored in the control unit (200) long.”). 

	e.	Regarding claim 5 and similarly cited claim 17, Park further teaches wherein the controller further receives the first data from a server connected to the robot, and stores the received first data in the memory ([0040]). 

	f.	Regarding claim 6 and similarly cited claim 18, Park fails to specifically teach the controller further establishes connection with a second mobile terminal of a third user while providing at least one of the first service or the second service, and transmit third data related to providing a third service to the second mobile terminal based on a third service provision request received from the second mobile terminal. 
	However, Kim teaches the controller further establishes connection with a second mobile terminal of a third user (6th paragraph of Page 2, “1, when a blind person inputs a voice called "guide robot" to a mobile communication device of his or her mobile phone, for example, a smartphone in a building such as a government office or a building, a communication module of the smart phone, for example, Bluetooth, , The voice information "guidance robot" is transmitted to the intelligent guidance robot in the form of voice data through the Wi-Fi module”) while providing at least one of the first service or the second service (Last paragraph of Page 2, “The operation of the first and second operation control boards 31 and 32 is also performed when inputting voice information of a general person as well as a visually impaired person or a senior citizen.”), and 
transmit third data related to providing a third service to the second mobile terminal based on a third service provision request received from the second mobile terminal (7th paragraph of Page 2, “when a visually impaired person approaches the intelligent guidance robot and inputs desired information through the microphone of the smartphone possessed by the visually impaired person, the voice information output through the mobile communication module of the smart phone … The mobile communication module of the intelligent guide robot, the mobile communication module of the intelligent guide robot, the mobile communication module of the intelligent guide robot, the voice communication module of the intelligent guide robot, Bluetooth, Zigbee, and Wi-Fi, the smartphone processes the voice signal to output voice information through the speaker of the smartphone, and recognizes the voice information output by the visually impaired. So that the public information service or the control service can be provided.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Park to establish connection between the robot and a mobile terminal of a user, receive a service provision request from the mobile terminal while providing other services, and transmit, based on the service provision request and via the connection between the robot and the first mobile terminal, data related to providing the service to the mobile terminal, as taught by Kim. This modification allows the robot to be able to exchange data and provide requested service to the user even when the robot is located remotely. 
Kim does not explicitly disclose a second mobile terminal of a third user. It would have been obvious to one or ordinary skill in the art before the effective filing date of the invention to modify the teachings of Park, as modified by Kim and Ayatsuka, to provide a service to a second mobile terminal of a third user, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 

g.	Regarding claim 7 and similarly cited claim 19, Park further teaches wherein the controller receives information related to an urgent event from a server connected to the robot while providing at least one of the first service ([0040], “And the external service server (3) is installed at the management room of the airport lighting and the present position information which is the service robot (2) and the position which wirelessly communicates and in which the information and service robot (2) about the service which the service robot (2) provides to the past provide the service is stored with the processing and the register about the service result which in this way, it stores is provided to the service robot (2).”). 
displays the received information related to the urgent event ([0049], “the direction guide program, the facility guiding program, the dangerous article warning program the weather guiding program, and searching for a missing child program etc.”) through the display ([0049]-[0050], “the map in which the optimal route about the destination location access is indicated is displayed in the visual service provider (32) in the time performing the guidance service in which the service robot (2) is long.”), and 
Park does not specifically teach transmit the received information to at least one of the first mobile terminal or the second terminal. 
However, Kim teaches transmit the received information to at least one of the first mobile terminal or the second terminal (7th paragraph of Page 2, “when a visually impaired person approaches the intelligent guidance robot and inputs desired information through the microphone of the smartphone possessed by the visually impaired person, the voice information output through the mobile communication module of the smart phone … The mobile communication module of the intelligent guide robot, the mobile communication module of the intelligent guide robot, the mobile communication module of the intelligent guide robot, the voice communication module of the intelligent guide robot, Bluetooth, Zigbee, and Wi-Fi, the smartphone processes the voice signal to output voice information through the speaker of the smartphone, and recognizes the voice information output by the visually impaired. So that the public information service or the control service can be provided.”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Park to transmit received information to the mobile terminal, as taught by Kim. This modification allows the robot to be able to exchange data and provide requested service to the user even when the robot is not located within the vicinity of the robot. 

h.	Regarding claim 20, neither Park nor Kim specifically discloses wherein the connection between the robot and the second mobile terminal is established based on the second mobile terminal capturing an image that includes the robot.
	However, Ayatsuka teaches wherein the connection between the (information device) and the second mobile terminal is established based on the second mobile terminal capturing an image that includes the (information device) (Col.14 line 65 – Col. 15 line 3, “As far as this embodiment is concerned, to "view" an object means that it shoots the physical object in the real world by means of a camera (and recognizes/identifies the imaged object)”; Col. 15 lines 4-15, “To establish connection between the user terminal 10 and the target 50 that is "viewed" and hence imaged, the former has to recognize the target 50 to begin with … The target 50 may be any information device or information-oriented home appliance that can be connected to a telecommunication network.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Park, as modified by Kim, to establish connection between the robot and a second mobile terminal based on the second mobile terminal capturing an image that includes the robot, as taught by Ayatsuka. This modification allows the users to control and command the robot through a sustained connection and to visually confirm identification and connected state of the robot that the user has requested service from.
	Ayatsuka does not explicitly teach the information device is a robot. However, Ayatsuka discloses that the information device is a device that can be connected with a user terminal by way of a LAN and/or some other telecommunication network 70 in order to exchange data and commands (Col. 14 lines 40-43). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Ayatsuka to capture an image of a robot using a camera of a user terminal, since it was known in the art that a robot is an information device that is capable of exchange data and commands with other devices by way of a telecommunication network.

7.	Claims 8, and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ayatsuka et al. (US 7,188,139 B1), in view of Kim (KR 20150081043 A).
a.	Regarding claim 8, Ayatsuka teaches:
A mobile terminal (Fig. 6, “user terminal 10”) comprising:
	a camera (Fig. 6) configured to acquire an image including (an information device) (Col. 14 line 55 – Col. 15 line 3);
	a display configured to display the image acquired by the camera (Col. 15 lines 1-3, “to connect by “viewing” means that the picked up image of the object is displayed on the display screen of the computer to show the connected state.”);
	… 
	a controller (Col. 14 lines 59-62) configured to:
		establish a connection with the (information device) based on determining that the image includes (the information device) (Col.14 line 65 – Col. 15 line 3, “As far as this embodiment is concerned, to "view" an object means that it shoots the physical object in the real world by means of a camera (and recognizes/identifies the imaged object)”; Col. 15 lines 4-15, “To establish connection between the user terminal 10 and the target 50 that is "viewed" and hence imaged, the former has to recognize the target 50 to begin with.”), 
		…
		receive, from (the information device), data (Col. 15 lines 47-48, “A module for exchanging data with the selected target or the target that is being “viewed”.; Col. 24 lines 35-39, “the user terminal is connected to a device that issues an alarm, the user terminal maintains the connection (Step S144) and monitors the device. Upon receiving an alarm from the connected target (Step S145), the user terminal displays the message of the alarm”) …
		control the display to display the received data in connection with the image (Col. 24 lines 35-39, “the user terminal is connected to a device that issues an alarm, the user terminal maintains the connection (Step S144) and monitors the device. Upon receiving an alarm from the connected target (Step S145), the user terminal displays the message of the alarm”).
	Ayatsuka does not explicitly teach the information device is a robot. However, Ayatsuka discloses that the information device is a device that can be connected with a user terminal by way of a LAN and/or some other telecommunication network 70 in order to exchange data and commands (Col. 14 lines 40-43). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Ayatsuka to capture an image of a robot using a camera of a user terminal, since it was known in the art that a robot is an information device that is capable of exchange data and commands with other devices by way of a telecommunication network.
	Ayatsuka fails to specifically disclose a user input configured to receive a service provision request related to receiving a service from the robot; and a controller configured to transmit the received service provision request to the robot via the connection, and receive, from the robot, data related to the service from the robot and corresponding to the service provision request. 
	However, in the same field of endeavor, Kim teaches a user input configured to receive a service provision request related to receiving a service from the robot (7th paragraph of Page 2, “when a visually impaired person approaches the intelligent guidance robot and inputs desired information through the microphone of the smartphone possessed by the visually impaired person, the voice information output through the mobile communication module of the smart phone; and 
a controller configured to transmit the received service provision request to the robot via the connection (7th paragraph of Page 2, “when a visually impaired person approaches the intelligent guidance robot and inputs desired information through the microphone of the smartphone possessed by the visually impaired person, the voice information output through the mobile communication module of the smart phone … The mobile communication module of the intelligent guide robot, the mobile communication module of the intelligent guide robot, the mobile communication module of the intelligent guide robot, the voice communication module of the intelligent guide robot, Bluetooth, Zigbee, and Wi-Fi, the smartphone processes the voice signal to output voice information through the speaker of the smartphone, and recognizes the voice information output by the visually impaired. So that the public information service or the control service can be provided.”), and 
receive, from the robot, data related to the service from the robot and corresponding to the service provision request (7th paragraph of Page 2, “The mobile communication module of the intelligent guide robot, the mobile communication module of the intelligent guide robot, the mobile communication module of the intelligent guide robot, the voice communication module of the intelligent guide robot, Bluetooth, Zigbee, and Wi-Fi, the smartphone processes the voice signal to output voice information through the speaker of the smartphone, and recognizes the voice information output by the visually impaired. So that the public information service or the control service can be provided.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Ayatsuka to include a user input configured to receive a service provision request related to receiving a service from the robot; and a controller configured to transmit the received service provision request to the robot via the connection, and receive, from the robot, data related to the service from the robot and corresponding to the service provision request, as taught by Kim. This modification allows the robot to be able to exchange data and provide requested service to the user.

b.	Regarding claim 11, Ayatsuka further teaches wherein the controller further receives information related to an urgent event from the (information device) (Col. 24 lines 35-39, “the user terminal is connected to a device that issues an alarm, the user terminal maintains the connection (Step S144) and monitors the device. Upon receiving an alarm from the connected target (Step S145), the user terminal displays the message of the alarm”), and 
displays the received information through the display (Col. 24 lines 35-39, “the user terminal is connected to a device that issues an alarm, the user terminal maintains the connection (Step S144) and monitors the device. Upon receiving an alarm from the connected target (Step S145), the user terminal displays the message of the alarm”). 
Ayatsuka does not explicitly teach the information device is a robot. However, Ayatsuka discloses that the information device is a device that can be connected with a user terminal by way of a LAN and/or some other telecommunication network 70 in order to exchange data and commands (Col. 14 lines 40-43). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Ayatsuka to capture an image of a robot using a camera of a user terminal, since it was known in the art that a robot is an information device that is capable of exchange data and commands with other devices by way of a telecommunication network.

b.	Regarding claim 12, Ayatsuka fails to specifically disclose wherein the service received from the robot includes at least one of: a route guidance service of a specific place or facility in an airport, a departure and arrival schedule guidance service of an airplane, a boarding guidance service based on an airplane ticket of a user, or a multimedia content provision service. 
However, in the same field of endeavor, Kim teaches wherein the service received from the robot includes a route guidance service of a specific place (8th paragraph of Page 2, “the intelligent guidance robot recognizes the voice data "Where is the petition room?" And finds the voice data suitable for the voice data recognized through the guidance information solution. For example, if you find the voice data of "10m on the left", you can find out again the mobile communication module, Bluetooth, ZigBee or WiFi of the smart phone that the visually handicapped person possesses through the mobile communication module, Bluetooth, Zigbee, When it is transmitted to the corresponding communication module, the smart phone processes the voice signal and outputs voice information "It is located at 10m to the left " The visually impaired hears his voice through his hearing, "It is at 10m on the left", and he knows where the "Civil Service Room" is located.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Ayatsuka, as modified by Kim, to provide a route guidance service of a specific place, as taught by Kim, in order to guide the user to a specific destination and thus eliminate a possibility of getting lost when the user navigates by themselves and a need for a human assistant for guidance services. 

8.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ayatsuka, in view of Kim, and in further view of Meskauskas et al. (US 2014/0006631 A1).
a.	Regarding claim 9, Ayatsuka further teaches wherein the controller further acquires the image including the (information device) using the camera (Col.14 line 65 – Col. 15 line 3, “As far as this embodiment is concerned, to "view" an object means that it shoots the physical object in the real world by means of a camera (and recognizes/identifies the imaged object)”; Col. 15 lines 4-15, “To establish connection between the user terminal 10 and the target 50 that is "viewed" and hence imaged, the former has to recognize the target 50 to begin with.”), 
recognizes the (information device) from the acquired image (Col. 15 lines 4-15, “To establish connection between the user terminal 10 and the target 50 that is "viewed" and hence imaged, the former has to recognize the target 50 to begin with. Therefore, for this embodiment, it is assumed that the target 50 includes a visual marker such as an ID code that can be visually identified. The ID code may be, for example, a bar code in the form of a two-dimensional matrix such as Cybercode/*/.”), and 
establishes the connection with the (information device) based on recognizing the (information device) from the acquired image (Col.14 line 65 – Col. 15 line 3, “As far as this embodiment is concerned, to "view" an object means that it shoots the physical object in the real world by means of a camera (and recognizes/identifies the imaged object)”; Col. 15 lines 4-15, “To establish connection between the user terminal 10 and the target 50 that is "viewed" and hence imaged, the former has to recognize the target 50 to begin with.”). 
Ayatsuka does not explicitly teach the information device is a robot. However, Ayatsuka discloses that the information device is a device that can be connected with a user terminal by way of a LAN and/or some other telecommunication network 70 in order to exchange data and commands (Col. 14 lines 40-43). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Ayatsuka to capture an image of a robot using a camera of a user terminal, since it was known in the art that a robot is an information device that is capable of exchange data and commands with other devices by way of a telecommunication network.
Neither Ayatsuka nor Kim specifically teaches a memory having stored therein an application supporting an augmented reality mode, wherein the controller further: enters the augmented reality mode as the application is executed, acquires the image using the camera upon entering the augmented reality mode.
However, in the same field of endeavor, Meskauskas teaches a memory having stored therein an application supporting an augmented reality mode ([0036]), 
wherein the controller further: enters the augmented reality mode as the application is executed ([0083], “, the location information that is transmitted over the communication session may be presented in an augmented reality representation of the surrounding area, as illustrated in the user interface 1000b associated with FIG. 10B.”), 
acquires the image using the camera upon entering the augmented reality mode (Fig. 10B, [0083], “the perspective of the surrounding area within the augmented reality representation 1007 is from the perspective of the current location of the user, which may be acquired based on, for example, a camera associated with the terminal presenting the user interface 1000b. The augmented reality representation 1007 may present turn-by-turn directions 1009 overlaid on the captured image of the surrounding area.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Ayatsuka, as modified by Kim, to enter an augmented reality mode when acquiring an image, as taught by Meskauskas, in order to provide a route guidance service presented over an augmented-reality representation to allow for an augmented-reality, real-time guidance of the route. 

Allowable Subject Matter
9.	Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claim 10, a set of prior art references has been found. However, these prior art references, alone or in combination, fail to reasonably teach or suggest the limitations of claim 10. 
Bienas et al. (US 2014/0126460 A1) teaches a terminal configured to establish a cellular netowkr connection with a base station of the cellular network using radio network resources obtained by a relay device. When the terminal and the relay device are separated from each other by a predetermined distance or less, the relay device and the terminal may establish a non-cellular radio connection (e.g. a Wi-Fi, Bluetooth, Zigbee or LTE direct connection) ([0082]). Bienas fails to specifically disclose a controller configured to select one of a plurality of types of wireless connections with the robot based on a calculated distance from the robot based on the image including the robot. 
	Kim et al. (US 7,991,194 B2) teaches a user portable terminal comprising a camera to capture an image of position identification tags and measure a distance to the photographed position identification tags (Col. 5 lines 14-27). Kim does not specifically teach a controller configured to select one of a plurality of types of wireless connections with the robot based on the calculated distance, and establish the connection with the robot based on the selected one of the plurality of types of wireless connections. 
	 
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	Park et al. (US 2016/0098101 A1) teaches a mobile terminal configured to output a preview image captured by a camera of the mobile terminal to at least part of a region where map information is output, and display graphic objects related to the map information as being overlapped on the preview image. 
	Kim et al. (US 2015/0120046 A1) teaches a robot interaction service utilizing location information of a mobile communication terminal including a mobile communication terminal for performing a mobile communication service through a wireless communication network, measuring a current location thereof and transmitting the measured location information to a predetermined robot terminal through a communication network; and a robot terminal for receiving the location information from the mobile communication terminal, determining a robot behavior based on the received location information, and controlling the operation thereof according to the determination result.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHI Q BUI whose telephone number is (571)272-3962. The examiner can normally be reached Monday - Friday: 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.Q.B./ Examiner, Art Unit 3664                                                                                                                                                                                             /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664